Title: To James Madison from Gabriel Barbour, 19 February 1812
From: Barbour, Gabriel
To: Madison, James


Sir
Geo Town Feby. 19th. 1812.
On my return to Washington I found that the merits of the several applicants for Commissions in the new military establishment had been submited to the delegation from each state. I do not expect however that the Executive will consider itself bound by their recommendations where there is manifest impropriety in them. In several instances that have come under my observation the representative has had an eye more to his own popularity than the publick interest. James V Ball is (I am informd) recommended as Capt. Elias Edmonds as first Lieut. and myself as second from our District. Mr. Ball is represented as a Gentleman of military knowledge & much respectability of course it is highly proper that he shoud stand foremost. Mr. Edmonds resign’d a Command of equal rank in the old Establishment to that for which he is now recommended and probably wd. not accept if appointed as he ask’d a higher commission. I wou’d accept a first Lieutenancy in Mr. Balls Company upon the expectation that if he does accept a Captaincy his Merit as an Officer will immediately entitle him to promotion. If Commissions are ever given upon the contingency of an Officer’s raising his Quota of Men I shou’d be very willing to take mine upon that ground. My consenting to take a Lieutenancy will not I presume prevent Your giving me a Captaincy if You think me entitled to it. With high Respect I am Sir Yr Mot. Obt. Servt
Gabriel Barbour
